Citation Nr: 1142500	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The Veteran/appellant served on active duty in the United States Army from December 1967 to December 1969, including combat duty in Vietnam for which he was awarded the Combat Infantryman's Badge (CIB) and the Purple Heart Medal.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In that October 2004 rating action, the RO granted service connection for diabetes mellitus and assigned a 20 percent evaluation effective May 12, 2004, the date the Veteran filed his original claim.  The Board subsequently denied the appellant's claim for a higher initial rating for diabetes in a decision dated January 29, 2007.  The appellant then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Partial Remand.  Thereafter, the Board remanded the case for additional development in September 2008, and February 2011.  The case has now been returned to the Board for appellate review.

The appellant has appealed the initial evaluation that was assigned to the diabetes mellitus disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted (May 12, 2004).  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present for the initial increased rating claim on appeal.

The issue of entitlement to a separate evaluation for hypertension secondary to the diabetes disability and the issue of entitlement to service connection for erectile dysfunction secondary to the diabetes disability, to include by way of aggravation, have been raised by the record, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and both issues are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not shown to have required regulation of activities in addition to a restricted diet and insulin at any time.  

2.  The Veteran's diabetes mellitus is not shown to have been manifested at any time by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, in addition to regulation of activities, a restricted diet and insulin.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in October 2008 provided the appellant with the Dingess notice.

The appellant's diabetes mellitus increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has discerned none.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's private and VA medical treatment records have been associated with the claims file.  The appellant was afforded VA medical examinations in September 2004, February 2009, and April 2011.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the diabetes disability and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's diabetes mellitus.  Physical examination was accomplished.  

The Board finds that the April 2011 examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that this examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's diabetes disability.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the February 2011 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for diabetes disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the diabetes mellitus claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to the increased rating claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, supra.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his daily activities.

The appellant appealed the initial evaluation assigned for his diabetes mellitus disability addressed here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the diabetes mellitus disability at any pertinent time, to include whether a higher rating currently is in order.

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; and a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with [emphasis added] episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus [emphasis added] complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

VA regulations define regulation of activities as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  This definition has been accepted by the Court to mean that "the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 361.

The appellant underwent a VA medical examination in September 2004; the examiner noted that the appellant had been newly diagnosed with diabetes in November 2003.  The appellant was using insulin twice as day as well as an oral agent.  His weight was 247 pounds.  The examiner stated that there was no evidence of diabetic retinopathy.

The appellant underwent another VA medical examination in February 2009; the examiner reviewed the claims file.  The appellant weighed 260 pounds.  The examiner stated that the appellant had not been hospitalized and that he had had no restriction of activities from the diabetes.  The examiner also noted that the appellant was taking insulin and Metformin and that he visited a doctor every six months.  The appellant reported that he was working fulltime and that he did fifty percent of the housework at home.  The examiner stated that the appellant's diabetes did not have any effect on his occupational functioning or daily activities.

Review of the appellant VA outpatient treatment records dated between January 2004 and March 2011 reveals that he weighed 248.5 pounds in May 2004.  In November 2004, he weighed 252.2 pounds and his diabetes was described as well-controlled.  In February 2008, the appellant weighed 261 pounds,  In September 2008, the appellant weighed 263.8 pounds.  He weighed 261 pounds in January 2009.  An October 2009 note states that the appellant weighed 246 pounds and that he engaged in exercise consisting of yard work, mowing and shoveling.  He was said to exercise every day.  In November and December of 2009, the appellant was noted to exercise by means of house painting, furniture moving and fence building.  He denied hypoglycemia and indicated that he intended to be more active in the near future.  In March 2010, the appellant weighed 251.8 pounds and he weighed 248.1 pounds in July 2010.  In February 2011, the appellant weighed 251.3 pounds.

The appellant underwent another VA medical examination in April 2011; the examiner reviewed the claims file.  The examiner stated that the appellant's weight had been stable since 2003.  The appellant was noted to not have had any ketoacidosis or hypoglycemic reactions or any hospitalizations for such conditions.  The examiner stated that the appellant had a restricted diet and noted his use of insulin twice a day plus Metformin twice a day.  The appellant reported seeing a diabetic care provider every six months and that he had not had any visits for hypoglycemia or ketoacidosis.  The appellant reported that he had retired in 2009 from a job as a technician.  The examiner stated that the appellant did not have any restriction of his activity due to diabetes.  The appellant's activities were listed as mowing his lawn with a push mower, raking, shoveling, gardening, hedge trimming, weeding and walking around the neighborhood.  The examiner rendered a diagnosis of diabetes mellitus, Type II in fairly good control.

While the evidence of record indicates that the appellant requires insulin and a restricted diet for control of his diabetes, there is no clinical evidence demonstrating that any regulation of his activities has been required at any time during the appeals process.  The evidence of record indicates that the appellant was working until 2009, that he regularly performed household tasks and that he engages in vigorous outdoor activities such as mowing with a push mower, shoveling, house painting and fence building.  Furthermore, no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year have been documented and there is no evidence that that appellant has required twice a month visits to a diabetic care provider.

The findings set forth above most closely approximate those necessary for a 20 percent evaluation for diabetes mellitus; these findings have been reflected in the clinical record going back to May 2004.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since May 2004.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's clinical findings that warrant the assignment of any staged ratings for the diabetes disability.

Notwithstanding the above discussion, an increased evaluation for the diabetes disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected diabetes disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the 20 percent rating that was initially assigned.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the diabetes disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the diabetes disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for diabetes, but the required manifestations had not been shown in this case.  The appellant has not required any hospitalization for this disability; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms or clinical findings due to the diabetes disability that would render impractical the application of the regular schedular standards.  He has reported that he has been employed up until 2009, when he retired, and there is no evidence of record to indicate that he is unemployable due to the diabetes disability.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the diabetes mellitus disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the symptomatology described by the appellant and the clinical findings of record fit squarely within the criteria found in the relevant rating scheme for diabetes.  In short, the rating criteria contemplate not only the appellant's diabetes-related symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered to be part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not alleged unemployability due to the diabetes disability alone.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his diabetes disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms and clinical findings for the diabetes mellitus disability on appeal.  The lay evidence of record has been considered together with the probative medical evidence clinically evaluating the severity of the diabetes mellitus disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.

Finally, based upon the guidance of the Court in Fenderson, the Board has considered whether any staged rating is appropriate for the claimed disability.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for the diabetes disability that would warrant the assignment of any staged rating for the disability, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the diabetes mellitus disability on appeal been more disabling than as currently rated.  

Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial evaluation in excess of 20 percent for the diabetes mellitus disability is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 20 percent for the service-connected diabetes mellitus disability is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


